Exhibit Contact:D. Michael Jones, CEOCEO Mark J. grescovich, President Lloyd W. Baker, CFO (509) 527-3636 News Release BANNER CORPORATION ANNOUNCES CLOSING OF COMMON STOCK OFFERING Walla Walla, Washington (June 30, 2010) – Banner Corporation (NASDAQ GSM: BANR) (the “Company”), the parent company of Banner Bank and Islanders Bank, today announced the completion of its previously announced offering of 75,000,000 shares of the Company’s common stock and the sale of an additional 3,500,000 shares pursuant to the partial exercise of the underwriters’ over-allotment option, at a price to the public of $2.00 per share.The net proceeds to the Company of the shares issued today, after deducting underwriting discounts and commissions and estimated offering expenses, are expected to be approximately $148.4 million. The Company intends to use a significant portion of the net proceeds from the offering to strengthen Banner Bank’s regulatory capital ratios and to support managed growth. The Company expects to use the remaining net proceeds for general working capital purposes. The underwriters have the right to purchase up to 7,750,000 shares of common stock, which represents the shares subject to theunexercised portion of the over-allotment option, at any time before July 23, 2010. D. A.
